DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This Office Action is in response to the Amendments and Arguments filed 15 March 2022.  As directed by Applicant, claims 1 and 5 are amended and claim 3 is cancelled.  No other claims are added.  Thus, claims 1 and 4- 17 are pending.  This is a Final office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 4- 17 are rejected under 35 U.S.C. 103 as obvious  over Bass (U.S. Patent 6,509,557) in view of Langner (U.S. Patent 6,264,401) and further in view of Janoff (U.S. Patent 6,564,011) and further in view of Bremnes (U.S. Patent Application Publication 2012/ 0217000).. 
Regarding claim 1, Bass discloses an extended Direct Electric Heating system comprising: a conduit arrangement for transporting fluid from at least one subsea well  (Bass ‘557, column 1 line 17, satellite well on the sea floor) apparatus to a topside or onshore location (column 1 line 18, remote platform; column 6 line 60 – column 7 line 13), wherein the conduit arrangement has: 
- at least one Direct Electric Heating conduit section … arranged between the topside or onshore location and the subsea well apparatus (along section 10b; figs. 1-10), and 
- at least one heat traced conduit section arranged between the Direct Electric Heating conduit section and the subsea well apparatus in the longitudinal direction (buffer zone 92 with heating trace 92’; fig. 7-10).  

- an electrically conductive fluid transport pipe (Bass,10b is conductive pipe surrounded by 22 insulation; fig. 14), and
- a first electrical power supply (Bass, 11) connected to the near end.
-  and electrically conductive fluid transport pipe having a resistance configured to convert electrical current to heat when electrical current is circulated in the circuit (Bass, this is the description of how the heating of the pipe works column 5 line 66 – column 6 line 12, “Electrical current flows from a first insulating joint through the steel wall of segment 10b to a second insulating joint and is then returned through cable 24 to power supply 11, thus completing the electrical circuit”;  having a resistance in the pipe to create heat as electricity goes through the pipe is described in the background as conventional ways of electrically heating pipes. Column 1 line 62 – column 1 line 16), “current is passed through the flowline pipe; In order for heat to be generated in a pipe, there inherently needs to be resistance to the electric current.  Since heat is generated here, there is resistance; “Joule heating, also known as resistive, resistance, or Ohmic heating, is the process by which the passage of an electric current through a conductor produces heat, Wikipedia contributors. "Joule heating." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 8 Aug. 2021. Web. 10 Sep. 2021.) 
wherein the at least one heat traced conduit section has:
- a fluid transport pipe (Bass, in section 92), 
- at least one heating cable (92’) arranged on the outside wall of the fluid transport pipe…, 
- at least one thermally insulating layer arranged to cover the fluid transport pipe and the at least one heating cable (Bass, element 22, column 10 lines 40-48,).

Bass does not disclose, “an electrical power supply is connected to the far end via a piggyback cable mounted on the electrically conductive fluid transport pipe to form a circuit wherein electrical current is able to circulate though said piggyback cable and said electrically conductive fluid transport pipe” nor
 “wherein the at least one heat traced conduit section has  
the heating cable with conducting elements enclosed in insulation,  
-a second electrical power supply connected to the at least one heating cable wherein said first electrical power supply and said second electrical power supply are not connected in series.


  While the main focus of his invention, in fig. 14, for instance, is heating the extended section and having the power supply return via 24, the prior art  referenced by Bass (as shown in Bass, fig. 1; Bass cites his own prior art, application 08/625,428 which matured into patent # 6,264,401 to Langner) does teach that the return cable can be piggybacked on the fluid transport pipe (Bass, “prior art”  fig. 1, taken from Langner, cable 24)   The advantage of this would be to easily have access to the return cable as it connected to the extended pipe it is heating, as well as to protect it from the elements of the ocean, as it seemingly would be vulnerable to in fig. 14.  Thus, it would have been obvious to someone having ordinary skill in the art at the time of the filing of the invention to modify the invention as shown in fig. 14, and to piggyback the cable on the fluid transport pipe, as shown in fig. 1, in order to easily have access to the return cable as it connected to the extended pipe it is heating, as well as to protect it from the elements of the ocean, as it seemingly would be vulnerable to in fig. 14. 
Regarding the insulation, Janoff teaches that such heating cables, the cables are surrounded by insulation (Janoff, column 1 line 45) to heat the pipes, in order to better direct the heat to  heat the pipe ( column 1 lines 45-52).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have a cable to use a conventional cable with insulation in a known way to better heat the pipe.
Regarding the second electrical power supply and that the power supplies are not connected in series, Bremnes teaches that “ -a second electrical power supply connected to the at least one heating cable wherein said first electrical power supply (Bremnes, fig, 4, a first 20 and second 120 power supply)” and Bremnes also teaches wherein and said second electrical power supply are not connected in series (as seen in fig. 4, where the two power sources, 20 and 120, are not in series but seem to be connected separately, in parallel).  In application, this would be applying the second power source of Bremmes to the “at least one heating section” of the “trace conduit” which is already taught in Bass (as element 92’).  In this configuration, the main pipe section (not the extended section) would be heated by the first power source, and the second pipe section, with the trace conduit, would be heated by the second power source (as even shown in applicant’s fig. 1 with two power sources), and where the power sources are not in series.  Having more than one power supply, and even particularly having them separately, not in series, would be advantageous to insure proper power and heating to each of the sections of heating the pipe (Bremnes, ¶0032), which may require different power as their methods of heating are dissimilar..  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Bass in view of Langner and Janoff with the teachings of Bremnes, to have at least two power sources and have the sources not be in series, in order to better regulate the power and heating to the pipes more precisely, and to control the different sections independently, giving the whole heating process greater desireable flexibility.


Regarding claim 4, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 1, as above, and further teach the extended Direct Electric Heating system further comprising a subsea equipment arranged intermediate the Direct Electric Heating conduit section and the subsea well apparatus, and where the heat traced conduit section is arranged between the Direct Electric Heating conduit section and the subsea equipment (column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,).  

Regarding claim 5, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 1, as above, but do not further teach precisely in the combination the extended Direct Electric Heating system wherein a first Direct Electric Heating conduit section is arranged between the topside or onshore location and the subsea equipment and a second Direct Electric Heating conduit section is arranged between the subsea equipment and the subsea well apparatus.  Bass  teaches such an extension farther down towards the well (as noted in rejection of claim 1, column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is inherent and understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,) .  However, Bremnes teaches that such a separate heating area can be even higher towards the platform (Bremnes, fig. 1).  Such an extension would be advantageous to adjust for current and to create low voltage and to protect the equipment closer to the surface.  Further, Bass teaches further equipment, with more piping and wellheads (Bass, column 10 lines, 1-10, buffer zones).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bass with Bremnes, to have an extension section higher towards the platform, or between further down wells and other Direct Heating segments, in order to protect sensitive equipment (wellheads and surface equipment) from damaging current, but also to have efficient heating of the pipes in between the wells

Regarding claim 6, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 1, as above, but does not further teach an extended Direct Electric Heating system, wherein at least one heat traced conduit section extends between a plurality of subsea equipment.   The traced area is the area between the main direct heating and the subsea equipment (Bass, column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is inherent and understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,).  However, in a further embodiment, Bass suggests using the buffer system to heat up areas between further equipment and wells found downstream (Column 10 lines 1-5;
Bass describes how “for some flowlines, wells may be connected at one or more points along their lengths, and not just at the end of the flowline.  In this case, short lengths of pipe, called “jumpers,” are used to connect the pipeline to the wellheads.  The same heating methods may be used for jumpers as described from buffer zones” i.e. heat traced conduits heating the section subsea well apparatus and subsea equipment).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to add further buffer sections, that is, further heat traced sections downstream between further equipment and wells, in order to prevent damage from excessive current while at the same time maintain some heating in order to get the product from the ocean floor, which is very cold and could affect the flow, to the surface.
  
Regarding claim 7, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 1, as above, but does not teach, in this embodiment, an extended Direct Electric Heating system wherein at least one heat traced conduit section extends between at least one subsea equipment and the at least one subsea well apparatus.  However, in further embodiments, Bass suggests using the buffer system to heat up further equipment between different wells that are found  downstream (Bass, column 7 line 15; Column 10 lines 1-5;  “structure or equipment”; this is a description of the equipment/well that the buffer connects to buffer extends between equipment, as well.  Bass describes how “for some flowlines, wells may be connected at one or more points along their lengths, and not just at the end of the flowline.  In this case, short lengths of pipe, called “jumpers,” are used to connect the pipeline to the wellheads.  The same heating methods may be used for jumpers as described from buffer zones” i.e. heat traced conduits heating the subsea well apparatus and subsea equipment)..  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to add further buffer sections, that is, further heat traced sections downstream between further equipment and wells, in order to prevent damage from excessive current while at the same time maintain some heating in order to get the product from the ocean floor, which is very cold and could affect the flow, to the surface.
Regarding claim 8, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 5, as above, but does not further teach, in the embodiment above, an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  However, elsewhere, Bass indicates that other equipment may be part of any apparatus, including the claimed elements (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Bass, and include “jumpers”, which may be added to connect more points and wells along the length of the underwater equipment, connecting the pipeline to the wellheads, which is conventional in the art and gives more access to wells and thus material.
Regarding claim 9, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 1, as above, and further teach an extended Direct Electric Heating system, wherein the heat traced conduit section is arranged essentially adjacent to the Direct Electric Heating conduit section in the longitudinal direction (Bass, figs. 7-10, can see that it is longitudinally adjacent).  
Regarding claim 10, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 1, as above, and further teaches an extended Direct Electric Heating system,  wherein a. the subsea well apparatus and/or the subsea equipment are of the type that is susceptible to interference from, or damage by, stray currents from the Direct Electric Heating conduit section within a distance E (this is the point of the buffer zone, to minimize this current that effects the equipment; column 7 lines 6-10 and 15 - 25), b. the Direct Electric Heating conduit section extends a predetermined distance between a near end and a far end, the near end being located downstream of the far end, said far end terminating at distance E or greater from the subsea well apparatus and/or the subsea equipment (this is apparent in 10b and figs. 3-11, terminating at a distance E and then having the buffer zone go, so the equipment is not affected.   Col. 7, ll. 15 – 25 teaches the buffer zone (92) length was about 50 meters to reduce the current flow effects, i.e., interference.) .  

Regarding claim 11, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 10, as above, but do not further teach an extended Direct Electric Heating system, wherein the heat traced conduit section extends essentially the entirety of distance between the Direct Electric Heating conduit section and the subsea well apparatus and/or the subsea equipment.  However, Bass does teach that the trace extends over the buffer area (column 7 lines 6-8; figs. 7-11) and it would have been obvious to one having ordinary skill in the art at the time of the filing to have the traced conduit section, which is Bass’s buffer, extend essentially the entirety of the distance between the Direct Electric Heating conduit in order to, as best as possible, keep the whole pipeline heated but still protect sensitive equipment.  
Regarding claim 12, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 10, as above, but does not further teach an extended Direct Electric Heating system, wherein the predetermined distance is within the range of 0 to 300 meters.  While such a distance is not explicit in the reference, it is indicated, through the drawings (Fig. 14, 15) that the length of the main section would, of course, of necessity, have to be some length.  (It is disclosed that there is some length to this feature as the buffering section can be 50 meters, Bass, column 7 line 21).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have some length of the main pipe for direct heating, and the length itself would be a design choice within the skill of an operator to meet since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).
Regarding claim 13, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 10, as above, but does not further disclose an extended Direct Electric Heating system, wherein the predetermined distance is within the range of 0 to 80 kilometers  While such a distance is not explicit in the reference, it is indicated, through the drawings (Bass, Fig. 14, 15) that the length of the main section would, of course, of necessity, have to be some length.  (It is disclosed that there is some length to this feature as the buffering section can be 50 meters, Bass, column 7 line 21).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have some length of the main pipe for direct heating, and the length itself would be a design choice within the skill of an operator to meet since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).  
Regarding claim 14, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 1, as above, and further discloses an extended Direct Electric Heating system, wherein the first and/or second electrical power supply comprises an umbilical cable extending to the topside or onshore location (Bass, figs. 7-10; column 6 lines 53-64).
Regarding claim 15, Bass  in view of Langner, Janoff and Remnes teach all of the limitations of claim 1, as above, but do not further precisely teach in this combination an extended Direct Electric Heating system according to claim 1, wherein the near end of the most downstream Direct Electric Heating conduit section is connected to a subsea connection point, said subsea connection point adapted for receiving a first conduit section extending from the topside or onshore location to the subsea connection point. However, Bremnes teaches a near end of a most downstream Direct Electric Heating conduit section is connected to a subsea connection point (Bremnes, element 11; fig. 1), said subsea connection point adapted for receiving a first conduit section extending from the topside or onshore location to the subsea connection point (part of pipe 1 that extends from above the water until the connection element 11 and is heated by elements 20, 3 and 5)).  Such an extension would be advantageous to adjust for current and to create low voltage and to protect the equipment closer to the surface.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bass with Bremnes, to have an extension section higher towards the platform, in order to create space to have lower voltage to protect the equipment on the surface and not require insulation (Bremmes, ¶0010 and ¶0014; need for separate control systems and implementation).  Thus, it is recognized the desirability of these connecting sections to separate the electrical connections.

Regarding claim 16, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 6, as above, and further teach an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  These elements were taught in the combination above of claim 6 (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  

Regarding claim 17, Bass  in view of Langner, Janoff and Remnes teach all the limitations of claim 7, as above, and further teach an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  These elements were taught in the combination above of claim 7 (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  

Response to Arguments
Applicant’s arguments dated 15 March 2022 with respect to claim(s) have been considered but are not persuasive.   (The previous §112b rejection has been remedied and is withdrawn.)
In response to Applicant’s arguments regarding the second power supply and that the power supplies are not connected in series (this is a new limitation in the claims; Remarks, p. 6-7)), the rejection now incorporates the teachings of Remnes to teach a second power supply not in series. (Remnes was in the art of record, but not previously a ground of rejection for this claim).  This is conventional in the art and would have been obvious to incorporate. See full rejection above.

	Please contact Examiner regarding any questions or concerns.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761